NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
LERON J. FULLER,
Petitioner,
V.
DEPARTMENT OF THE NAVY,
Respondent.
2011-3180
Petition for review of the Me1'it SyStems Protection
Board in case no. DC0752110275-I-1.
ON MOTION
0 R D E R
Leron J. Fu11er moves for leave to proceed in forma
pauperis
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

FULLER V. NAVY
2
FOR THE COURT
 1 9  lsi Jan H0rba1y
Date J an H0rba1y
cc: Leron J. Ful1er
C1erk
Jear1ne E. Davidson, Esq. F"_En
s21
U.S. COURT 0F APPEALS FOR
THE FEDERAL ClRCU|T -
1111 1 921111
1AN HDRBALV
CLEHK
in